Citation Nr: 1215792	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-43 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 30 percent, prior to November 21, 2003, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) originated from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a prior adjudication, the RO had granted service connection for PTSD effective November 21, 2003, and the Veteran had appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 App. App. 119, 125-26 (1999) (indicating that, in this circumstance, VA adjudicators must consider whether to "stage" the rating - meaning assign different ratings at different times since the effective date of the award to compensate the Veteran for times when the disability may have been more severe than at others).  To this end, in a February 2009 decision, the Board granted a higher 100 percent schedular rating for the PTSD.  The Board referred the issue of entitlement to an earlier effective date for the grant of service connection for the PTSD to the RO.

In the July 2009 RO decision from which this appeal ensued, the RO effectuated the Board's grant of this higher 100 percent schedular rating for the PTSD, but made this rating only retroactively effective from November 21, 2003.  The RO awarded an earlier effective date of November 9, 2000 for the grant of service connection for this PTSD, but initially rated this condition as just 30-percent disabling until the increase to 100 percent as of November 21, 2003.  The Veteran appealed for a higher initial rating for this disability during the immediately preceding period dating back to November 9, 2000.  He and his attorney have not appealed for an earlier effective date for the grant of service connection for PTSD and, in fact, his attorney has specifically stated the Veteran agrees with the November 9, 2000 effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Hence, the issue of entitlement to an earlier effective date for the grant of service connection for the PTSD is not at issue, only instead whether the Veteran was entitled to a rating higher than 30 percent for his PTSD prior to its increase to 100 percent, the highest possible rating, as of November 21, 2003.

The Veteran's attorney contends this 100 percent schedular rating for the PTSD should go back to November 9, 2000, or else that a 70 percent rating is warranted, so a still higher rating, along with a total disability rating based on individual unemployability (TDIU).  See Johnson v. Brown, 7 Vet. App. 95 (1995) (indicating the 70-percent requirement of the former 38 C.F.R. § 4.16(c) was superfluous in light of the fact that, whenever unemployability is caused solely by a service-connected mental disorder, regardless of its then current disability rating, a 100 percent schedular rating was warranted under the former 38 C.F.R. § 4.132).

PTSD is this Veteran's only service-connected disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) stated that every claim for an increased rating includes a claim for a TDIU where, as here, the Veteran claims that his service-connected disability prevents him from working.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), a case with a similar procedural history, the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

The Veteran's attorney submitted additional pertinent evidence in July 2011 and waived the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304.


FINDING OF FACT

Since filing his reopened claim for service connection for PTSD on November 9, 2000, the Veteran's PTSD has prevented him from obtaining and maintaining a substantially gainful occupation, so has rendered him unemployable and thus has been totally disabling from an occupational standpoint.


CONCLUSION OF LAW

Certainly when resolving all reasonable doubt in his favor, the criteria are met for the 100 percent schedular rating for the PTSD (rather than the lesser 30, 50 and 70 percent ratings) effectively since the initial receipt of the claim for service connection for this condition on November 9, 2000.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.7, 4.15, 4.16, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating his claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, including in timing and content, are not presumptively prejudicial - rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content but, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) as concerning the initial claim for service connection was sent to the Veteran in March 2001, so prior to initially adjudicating this claim and, thus, in the preferred sequence.  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in September 2010 discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning a higher rating.  He also received additional notice by way of a letter dated in March 2011, which complied with Dingess by discussing the disability rating and downstream effective date elements of this claim.  He therefore has received all required VCAA notice concerning the claim at issue.  And, in any event, the Board is granting a higher 100 percent schedular rating for his PTSD back to November 9, 2000, when he initially filed this claim.  So he is receiving this highest possible rating for the maximum amount of time permitted by the governing statutes and regulations.  Therefore, ultimately, even if for the sake of argument there has been some sort of VCAA notice error, it is inconsequential so inevitably harmless and, thus, nonprejudicial.  See 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, private medical records, records from the Social Security Administration (SSA), and arranged for several VA compensation examinations to assess and reassess the severity of his PTSD and its effects on his occupational and social functioning.  Only if the record is found to be inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim insofar as reassessing the severity of this disability - especially since, again, the Board is granting the highest possible rating of 100 percent back to the date of claim on November 9, 2000.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The rating for this disability started at 30 percent as of that date, subsequently was increased to the current 100 percent as of November 21, 2003.  So the evidence in the file addresses the severity of this disability for the entire period at issue, i.e., from November 9, 2000 until November 21, 2003.

The Board is therefore satisfied that VA has provided all assistance required by the VCAA concerning this claim.  38 U.S.C.A. § 5103A.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

II.  Analysis

The RO has rated the Veteran's PTSD as 30-percent disabling from November 9, 2000, and as 100-percent disabling since November 21, 2003, under 38 C.F.R. § 4.130, Diagnostic Code 9411, of the General Rating Formula for Mental Disorders.  The RO, therefore, has "staged" this rating.  Fenderson, 12 Vet. App. at 125-26.

The Veteran and his attorney, however, contend the PTSD has been 100-percent disabling even since November 9, 2000.  As proof of this, they cite his persistent delusions and hallucinations, that he was a danger to those around him due to his anger, aggression, and inability to control himself, and that his PTSD symptoms were so severe they rendered him unemployable.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 125-26. And, as already mentioned, because the Veteran initially had a 30 percent rating for his PTSD, and now has a higher 100 percent rating, the rating for this disability already has been "staged."

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "it is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert.


The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  So, rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

When submitting his application (VA Form 21-526) for VA compensation or pension benefits on November 9, 2000, the Veteran indicated he had PTSD, anxiety, a nervous disorder, peripheral neuropathy, and partial amputation of three fingers of his left hand, and that he had last worked in February 1999, so the year prior.  Since filing his claim, he has consistently asserted that he has been unable to work since February 1999.

By letter dated in July 2000, a private psychiatrist, M.F.R., MD, indicated the Veteran complained of depressed mood, difficulty sleeping, difficulty concentrating, diminished memory, and was very irritable and impatient.  He reported auditory hallucinations of voices calling his name at night and visual hallucinations of war-related images.  He reported recurrent recollection of war-related incidents; his description of the images and incidents were vague.  He also reported nightmares in which he was being killed by bullets in a war scene.  The physician later noted that further questioning revealed that the "visual hallucinations" occurred when the Veteran was sleeping and were dreams.  His wife reported that he was very irritable and easily angered, to the point that she had to be careful not to upset him.  He was unemployed and reported that all of his symptoms disabled him from working, although he was unable to be specific.  The Axis I diagnostic impression was generalized anxiety disorder, rule out PTSD.  The Axis II diagnosis was antisocial personality traits.  The GAF was 60.  In an addendum, Dr. R. indicated these traits were highly suggestive of PTSD.


VA outpatient treatment records dated from 1999 to 2002 reflect treatment for depression, anxiety, and PTSD.  In September 2000, it was noted that he was referred for episodes of anxiety, restlessness, irritability, sleep disturbances, recurrent thoughts and nightmares of events in Vietnam.  On examination, his affect was depressed and anxious, with no suicidal or homicidal ideas.  Judgment and insight were poor.  The diagnostic assessment was chronic anxiety, restlessness, irritability, poor social and family functioning, severe sleep disturbances and recurrent thoughts and nightmares of Vietnam War.  The diagnosis was rule out PTSD.  Medication was prescribed.  In November 2000, the Veteran reported that he felt extremely anxious, restless, and irritable, with severe sleep disturbances, and nightmares of events in Vietnam.  The Veteran reported that he had problems with supervisors and police, and was hostile and aggressive at home and in his neighborhood.  He was alert and suspicious with poor trust, and had ideas of persecution.  On examination, he was depressed and anxious, and his affect was depressed.  He had poor concentration and was blocking during the interview.  There were no suicidal or homicidal ideas.  Judgment and insight were poor.  The assessment was chronic and severe [illegible] disorder affecting multiple interpersonal relationships due to his difficulties to cope with daily life circumstances and civil life.  The diagnosis was PTSD.  In April 2001, the Veteran reported feeling anxious, restless, irritable, with nightmares and recurrent thoughts of Vietnam.  On examination, he had anxiety, restlessness, and irritability, poor social and family functioning.  He was isolated at home with emptiness and loneliness; he was depressed.  His affect was depressed and anxious.  He reported a guilty feeling of survival, and could not forget his friends dying in Vietnam.  He reported frequent crying spells.  There was no evidence of active hallucination although he had ideas of persecution, poor trust, and waiting for the enemy to attack.  Judgment and insight were poor.  The assessment was active symptoms of PTSD, fair response to medication, with good response to Vet Center group therapy.  The diagnosis was PTSD.


A summary of treatment letter was received from a Vet Center in May 2001.  He received treatment for PTSD from July 2000 to February 2001.  The Veteran reported that he drank heavily after returning from Vietnam.  His job history was very poor, and he was employed only sporadically since his discharge with the exception of the period from 1995 to 1999 when he worked as a machine operator at a tablecloth factory.  He reported that he felt detached from his workmates and found it extremely difficult to establish relationships.  He suffered a work accident in which he injured his left hand and his index finger was amputated.  This event triggered depressive symptoms, lowered his self-esteem and worsened his PTSD condition.  It was noted that he was awarded disability benefits from SSA in 2000.  The Veteran's reported symptoms were sleep disturbance characterized by nightmares related to war events and difficulty falling asleep, memories and intrusive thoughts about war events in Vietnam, hypervigilance, anxiety, irritability, depressed mood, isolation, outbursts, guilty feelings about killings in Vietnam, restlessness, poor control of anger, auditory hallucinations in which he heard voices of people in pain, difficulty concentrating, and exaggerated startle response.

On mental status assessment, he was coherent with no evidence of delusions.  He reported hearing voices of people in pain.  His thoughts were well-developed in form and content.  He had some deficit in memory and concentration.  His judgment during testing was good but his description of problems in daily life suggested that he may not always apply his judgment well.  The examiner diagnosed PTSD.  It was noted that the Veteran discontinued his group therapy after his car broke down and he did not have the means to repair it.

Records from the SSA reflect that he was found to have become disabled effective from February 1999, based on a primary diagnosis of anxiety related disorders, and a secondary diagnosis of disorders of the muscle ligament and fascia.  A January 2001 functional capacity assessment by a psychiatrist reflects that he had recurrent recollections of traumatic experiences, restlessness, extreme anxiety, irritability, sleep disturbance, dull affect and tendency to isolation.  He was able to understand simple instructions but unable to execute them on a consistent basis.  The examiner opined that he would not be able to maintain concentration for 2 hour intervals, could not sustain a normal work day or work week, and would not be able to interact with coworkers and superiors appropriately.

On VA compensation and pension examination in June 2001, it was noted that the Veteran was hospitalized in May 2001 for agitated depression.  It was noted that the Veteran had been diagnosed with malingering on VA examination in January 2001.  During the current examination, he complained of anxiety, inability to sleep, nervousness, and irritability.  He said the Xanax controlled him.  He complained of nightmares, hearing people screaming, and feeling persecuted.  He said he did not want to remember a helicopter accident in service.  He reported that he drank heavily in the past but did not detail his current drinking behavior.  He admitted to Xanax abuse.  He said he could not stand people and needed to stay all day in his room, and screaming at night.  On examination, he was clean, unshaven for a week, and carrying a cane.  As soon as he entered the office he began shaking and speaking with a tremulous voice.  He selectively provided information regarding his claim, but also detailing symptoms for PTSD, as well as reporting specific and detailed statements made by his doctor.  He said he could not recall his address or telephone number.  He avoided giving other specific details.  He was alert and oriented times three.  His mood was anxious, his affect was constricted, his attention was fair, and he avoided eye contact.  His concentration was fair, and his memory was selective.  His speech was clear and coherent.  No thought or perceptual disorders were elicited.  He was not hallucinating, and was not suicidal or homicidal.  His insight and judgment were fair.  He exhibited fair impulse control.  The Axis I diagnosis was malingering, the Axis II diagnosis was antisocial personality disorder, and the GAF was 85.

A July 2001 social and industrial survey report reflects that the Veteran reported that he worked in a factory for five years, and then had an on-the-job accident, after which he had been unemployed.  He was dressed in shorts, was unshaven, and his clothes were damp.  He complained of chronic insomnia, and awakened shouting after having a nightmare.  He had constant memories about Vietnam in which he reenacted episodes that happened while he was in combat.  He still heard his former comrades screaming and saw the ones who drowned on the rice paddies.  His wife stated that the Veteran was restless most of the time and argued all day long in a loud voice.  She said he heard voices calling his name and thought someone was after him.  Sometimes he went out and walked aimlessly, but otherwise was secluded at home.  His neighbor reported that he kept busy at home doing all kinds of chores, including working on the construction of the second floor.  He took care of his mother when she was ill.  The interviewer indicated that the Veteran's relationship with his family was described as normal.  No abnormal behavior was reported.

Subsequent VA outpatient treatment records reflect ongoing treatment for PTSD, depression and anxiety.  A January 2002 VA outpatient treatment record reflects that the Veteran had depressed affect, with no suicidal or homicidal ideas.  Judgment and insight were poor.  The diagnostic assessment was a patient with chronic severe mental disorder, restless, with irritability, with poor energy, poor tolerance to family, and poor impulse control.  The diagnoses were PTSD and depression not otherwise specified (NOS).  The GAF was 40.  Similar findings and GAF score were shown in April 2002.  A February 2003 VA treatment record reflects that the Veteran was depressed, anxious, restless, irritable, with bad humor, aggressive behavior, poor control of impulses, poor tolerance to noises.  He had recurrent thoughts, nightmares, and sleep disturbances which exacerbated his anxiety and depressed mood.  Thought content was normal, he had feelings of guilt, worthlessness, ideas of reference, and ideas of aggression.  Thought process was coherent and relevant, and there was poverty of speech.  He was oriented in all spheres, recent memory was poor, and judgment and insight were poor. The examiner opined that the Veteran had poor tolerance to people, noises, and frustration, and also had aggressive behavior and poor control of impulses, nightmares, and sleep disturbances.  The Axis I diagnoses were PTSD and depression NOS.  The GAF was 60.  Similar findings were shown on outpatient treatment in June 2003, except that the GAF was 50.

A November 2003 VA PTSD examination revealed that in the last years, the Veteran had been feeling sad and depressed with irritability, loss of interest for daily living activities, insomnia, inability to concentrate, guilt feeling, anxiety, restlessness, and tension.  He also complained of interrupted sleep and avoidance behavior, and reported that he preferred to be isolated.  Mental status examination revealed adequate hygiene and no evidence of delusions or hallucinations.  His mood was depressed, anxious, and irritable, and his affect was constricted and appropriate.  It was the opinion of the examiner that the Veteran's symptoms of irritability, difficulty concentrating, hypervigilance, avoidance, insomnia, and feelings of guilt produced disturbances that caused impairment in his social and occupational functioning.  The diagnosis was chronic PTSD and the veteran was assigned a global assessment of functioning (GAF) scale score of 50 for serious symptoms and impairment in the Veteran's social and occupational functioning.  The examiner further explained that the serious impairment in industrial capacity was manifested in the Veteran's inability to work, and difficulty in interpersonal relationships and recreation/leisure activities. 

A VA treatment record from November 2003 indicates that the Veteran was feeling depressed with frequent crying spells, and was isolated at home with severe episodes of irritability.  Records from March 2004, October 2004 and March 2005 reflect that the Veteran was feeling depressed, anxious, restless, and irritable with poor tolerance to people and noises.  In October 2004, it was noted that he had ideas of persecution and suspicion.  In March 2004 and March 2005, it was noted that he was isolated at home with no close friends or hobbies.  The diagnosis was depression, not otherwise specified, and PTSD.  His GAF was 50 in  March 2004, 55 in October 2004, and 50 in March 2005.  In September 2005, the Veteran was feeling depressed with frequent crying spells. The diagnosis included chronic PTSD, and the Veteran was assigned a GAF of 50. 

A VA treatment record from July 2006 reflects that the Veteran continued with severe stress and was isolated in his room at home, suspicious, and with poor trust. He continued to have no friends or hobbies, and was reportedly unable to work due to his severe nervous condition.  The Veteran was assigned a GAF of 50 for chronic PTSD.  The Veteran was again assigned a GAF of 50 in October 2006 for the same basic symptoms of chronic PTSD. 


In April 2007, the veteran was found to suffer from poorly controlled hostile impulses at his home and in the streets.  He also continued to be suspicious of people, and was isolated at home with no close friends.  The diagnosis was chronic PTSD with a GAF of 50.  The same basic symptoms were again noted in August and December 2007, at which time GAFs of 50 were again assigned for chronic PTSD. 

In August 2008, it was noted that the Veteran presented with severe and aggressive behavior exacerbated on the streets, with poor trust, and suspicion, and that he at times wished for death.  It was further indicated that he was unable to work, with poor social and occupational and family functioning.  The diagnosis was chronic and severe PTSD.  The Veteran was assigned a GAF of 45. 

A report of a private psychological examination conducted by L.C.R. in April 2011 reflects that he reviewed the Veteran's claims file and the Veteran's medical history and conducted a personal examination of the Veteran.  He also interviewed his wife.  He summarized pertinent medical records and stated that it was his professional opinion that the Veteran exhibited severe PTSD symptomatology that has deeply and fundamentally disabled him since at least the early 1990s, when he began receiving psychiatric treatment.  He indicated that it was quite clear that the Veteran's PTSD alone has rendered him unemployable since at least 1999, when he last worked full time, regardless of his physical disabilities.  It was his opinion that the Veteran had been socially impaired, unemployable and totally disabled due to his PTSD.  The Axis I diagnoses were PTSD, and depression NOS.

After a review of all of the relevant evidence of record, and bearing in mind the benefit-of-the-doubt doctrine at 38 C.F.R. § 4.3 as well as 38 C.F.R. § 4.7, the Board finds that the records dating back to 1999 show the Veteran rather continuously has been incapable of obtaining and maintaining substantially gainful employment during these last several years due to his service-connected PTSD.  The April 2011 private medical opinion also supports this finding.  So this evidence demonstrates that a TDIU was warranted effective from his November 9, 2000 claim for service connection for PTSD since he continued to prosecute this claim, that is, did not let the earlier decisions initially denying service connection for his PTSD become final and binding, and since, once eventually granted, he appealed the disability rating assigned for his PTSD.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  He therefore has established unemployability on account of this service-connected disability since the filing of this claim, hence, entitlement to a TDIU since the filing of this claim.  Governing regulation provides that a Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  Id. 

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  And the medical and other evidence discussed in this particular instance very nearly unanimously indicates he is unemployable and, in fact, has been on account of his PTSD since at least filing his claim for this condition on November 9, 2000.

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).

Because, as the private examiners have confirmed, the Veteran has had total occupational impairment since at least November 9, 2000 on account of his service-connected PTSD, he not only is entitled to a TDIU since at least that date, but also a 100 percent schedular rating for his PTSD under DC 9411, so without having to resort to this alternative TDIU entitlement.  See again Johnson v. Brown, 7 Vet. App. 95 (1995) (indicating the former 38 CFR 4.16(c) was superfluous in light of the fact that, whenever unemployability was caused solely by a service-connected mental disorder, regardless of its then current disability rating, a 100 percent schedular rating was warranted under the former 38 C.F.R. § 4.132).  This was because the former criteria in 38 C.F.R. § 4.132, DC 9411, for a 100 percent rating were each independent bases for granting a 100 percent rating.  And this, in effect, continues even today under the current version of 38 C.F.R. § 4.130, DC 9411, inasmuch as a 100 percent schedular rating may be granted for the service-connected disability at issue on the basis of unemployability, alone.

Also, once the Veteran submitted evidence of disability on account of PTSD in November 2000 and additionally submitted evidence of unemployability as a consequence of same, it was incumbent upon VA to also consider his potential entitlement to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As clarified in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.

Regarding this interplay of having determined the Veteran has been entitled to a higher 100 percent schedular rating for his PTSD since his November 2000 claim, while at the same time entitled to a TDIU, on June 7, 1999 VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing the question of whether a TDIU claim may be considered when a 100 percent schedular rating is already in effect for one or more service-connected disabilities, as is now the case here.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU (so also, here, concerning the derivative TDIU claim), requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.


ORDER

A higher 100 percent schedular rating and TDIU is granted for the PTSD retroactive to the November 9, 2000 claim.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


